Title: Form of Association, 24 November 1747
From: Franklin, Benjamin
To: 


Franklin had promised in Plain Truth to present a plan of voluntary association for defense. He did so within a week. “Having settled the Draft of it with a few Friends,” he wrote in his memoirs, “I appointed a Meeting of the Citizens” at Walton’s schoolhouse on November 21. The plan was agreed to, and on November 23 was submitted to “a great Meeting of the principal Gentlemen, Merchants and others,” who also unanimously approved it. A third meeting was called for November 24 in the New Building to sign the instrument. “The House was pretty full,” Franklin wrote, “I had prepared a Number of printed Copies, and provided Pens and Ink dispers’d all over the Room. I harangu’d them a little on the Subject, read the Paper and explain’d it, and then distributed the Copies, which were eagerly signed, not the least Objection being made.” Upwards of 500 men signed that night; the signing continued briskly throughout the town in the following days, until over a thousand were soon enrolled from the city alone.
Franklin printed 500 copies of the Form of Association; and he reprinted it in the Gazette, December 3, with an explanation of each article. These explanations were probably essentially those made in the meeting of November 24. The text of the Association is reprinted here from the original broadside; the explanatory notes are from the Gazette.
 

[November 24, 1747]
We whose Names are hereunto subscribed, Inhabitants of the Province of Pennsylvania in America, taking into serious Consideration, that Great Britain, to which we are subject, is now engag’d in a War with two powerful Nations: That it is become too well known to our Enemies, that this Colony is in a naked, defenceless State, without Fortifications or Militia of any Sort, and is therefore exposed daily to Destruction from the Attacks of a very small Force: That we are at a great Distance from our Mother Country, and cannot, on any Emergency, receive Assistance from thence: That thro’ the Multiplicity of other Affairs of greater Importance (as we presume) no particular Care hath hitherto been taken by the Government at Home of our Protection, an humble Petition to the Crown for that purpose, sign’d by a great Number of Hands, having yet had no visible Effect. That the Assemblies of this Province, by reason of their religious Principles, have not done, nor are likely to do any Thing for our Defence, notwithstanding repeated Applications to them for that Purpose: That being thus unprotected by the Government under which we live, against our foreign Enemies that may come to invade us, As we think it absolutely necessary, We Do hereby, for our mutual Defence and Security, and for the Security of our Wives, Children and Estates, and the Preservation of the Persons and Estates of others, our Neighbours and Fellow Subjects, form ourselves into an Association, and, imploring the Blessing of Heaven on our Undertaking, do agree solemnly with each other in Manner following; that is to say;
First, That we will each of us, before the first Day of January next, or as soon as possible, provide ourselves with a good Firelock, Cartouch Box, and at least twelve Charges of Powder and Ball, and as many of us as conveniently can, with a good Sword, Cutlass or Hanger, to be kept always in our respective Dwellings, in Readiness, and good Order.
Secondly, That we will before the said Day, form ourselves into Companies, from Fifty to One Hundred Men each, consisting of such as are situated most conveniently for meeting together.
Thirdly, That at the first Meetings of each Company, which shall be on the Day aforesaid, three Persons shall be chosen by Ballot out of, and by each Company, to be Captain, Lieutenant and Ensign of the same, whose Names shall be presented to the Governor for the Time being, or in his Absence to the President and Council of this Province, in order to obtain Commissions accordingly. Which Persons, so commissioned, shall be the Captains, Lieutenants and Ensigns, of each Company, respectively, for the ensuing Year.
Fourthly, That after the Election of the said Captains, Lieutenants and Ensigns, they who are chosen within each County shall immediately meet, and they, or the Majority of them, shall form the said Companies into a Regiment or Regiments, and shall elect Colonels, Lieutenant-Colonels, Majors, and other superior Officers, whose Names shall be likewise presented to the Governor for the Time being, or, in his Absence, to the President and Council, to receive Commissions as above mentioned, for one Year. To all which Officers (who shall serve gratis, without Wages, Salary or Pay) we will, in our several Stations, respectively, pay due Obedience. And the superior Officers so chosen, shall, on the third Monday in March next, meet together at Philadelphia, and frame such general Regulations as shall be necessary for uniting our whole Force on any Occasion, or such Part of it as shall be requisite; which Regulations shall continue, and be observed, until the Meeting of our General Military Council hereafter mentioned.
Fifthly, That we will meet in our respective Companies, to improve ourselves in military Discipline, at the Times and Places appointed by our said superior Officers, and hereafter to be fixed by the General Military Council herein after mentioned, not exceeding four Times in one Year, unless called together on some Emergency by the Governor, or, in his Absence, the President and Council. And on the third Monday in August yearly, all the Regiments in each County shall meet at the County Town, for a general Exercise and Review.
Sixthly, That at the said annual Meetings, we will chuse, by Ballot, in the fairest Manner, four Deputies for each County, from among such of our Association as shall be of most Note for their Virtue, Prudence and Ability, who shall meet together at Philadelphia in fourteen Days after their Election, at their own Expence, and form a General Military Council, to consult upon and frame such Regulations as shall be requisite for the better ordering our military Affairs, improving us in military Knowledge, and uniting and ordering our Strength, so as to make it of the most Service for our common Security. And whatever Orders and Regulations shall be so made by the said Council, or the Majority of them, shall have the Force of Laws with us, and we promise to pay them all the Obedience in our Power, until they shall be altered or repealed by the same Authority.
Seventhly, Provided always, that our said General Military Council shall not, by any Laws made as aforesaid, subject us to any Pecuniary Mulcts, Fines, or Corporal Penalties, on any Account whatever; We being determined, in this whole Affair, to act only on Principles of Reason, Duty and Honour. Nor shall they lay any Tax upon us, nor shall we be obliged, by their Authority, to contribute towards any Batteries or Fortifications; but whatever of that kind is judg’d necessary to be done, and recommended by them, shall be left to voluntary Subscription.
Eighthly, This Association shall continue firm, and every Part of this Agreement be faithfully observed by us (unless the King’s Majesty shall order otherwise) until some more effectual Provision be made to answer the same good Ends and Purposes, or until Peace shall be established between Great Britain, and France and Spain, and no longer.


Remarks on the Preamble.
This contains the Reasons and the Necessity of our associating. Where a Government takes proper Measures to protect the People under its Care, such a Proceeding might have been thought both unnecessary and unjustifiable: But here it is quite the Reverse. For in our State (and perhaps if you search the World through, you will find it in ours only) the Government, that Part of it at least that holds the Purse, has always, from religious Considerations, refused to use the common Means for the Defence of the Country against an Enemy.


Remarks on Article I.
As Use is in our Case more to be regarded than Uniformity, and it would be difficult so suddenly to procure such a Number of Arms, exactly of the same Kind, the general Word Firelock is used (rather than Musket, which is the Name of a particular kind of Gun) most People having a Firelock of some kind or other already in their Hands. If the Cartouch Box should not contain the 12 Charges, the rest may be ready in the Pocket. It is said by some military Writers, that one fourth Part of the Weight of the Ball, is Powder sufficient for a Charge; an Over-quantity, that makes a Gun violently recoil, rendering the Shot less certain. They add, that the nicest Care ought to be taken in casting Bullets so much less than the Bore, that they may slip down with Ease, when rolled in Cartridges, even into a foul Gun, otherwise there is great Loss of Time and Fire in an Engagement, to the no small Advantage of the Enemy. Tho’ Bayonets are not required, it would be well enough for some to provide them; for they may be as useful against a violent Onset from irregular Foot, as against Horse. Those who on Account of their Age or Infirmities ought to be excused from the common Exercises, yet will do well to keep Arms and Ammunition ready in their Houses, that when Occasion calls, they may either use them if they can, or lend them to those who happen to be unprovided. The Expence of providing these Arms is small, and may be saved in some other Article: and they will always fetch near the Money they cost.


Remarks on Article II.
This Article is intended to prevent People’s sorting themselves into Companies, according to their Ranks in Life, their Quality or Station. ’Tis designed to mix the Great and Small together, for the sake of Union and Encouragement. Where Danger and Duty are equal to All, there should be no Distinction from Circumstances, but All be on the Level.


Remarks on Article III.
Where the Officers of a Militia are appointed by the Governor (as in some Colonies) it often happens, that Persons absolutely disagreeable to the People are impower’d to command them. This is attended with very ill Consequences, rendering the Meetings for military Exercise, instead of a Pleasure, a most grievous Burthen, and by Degrees discouraging them even to a total Disuse. But where those to be commanded chuse those that are to command, it is to be presumed the Choice will naturally fall on Men of the best Character for their military Skill; on such too, from whose Prudence and Good-nature there may be no Fear of Injustice or military Oppression: And as the Ballot prevents all Resentments, so the Choice for one Year only, will keep all Officers within the Bounds of Moderation and Decorum in the Exercise of their Power, and excite an Emulation in All to qualify themselves for being chosen in their Turn. The Rotation of military Offices may be objected to, as contrary to modern Practice; but the wonderful Success of the Old Romans proves it absolutely right. The Romans, without Doubt, affected Glory and Command as much as other People; but yet they disdained not to obey in their Armies the same Persons whom they had formerly commanded; and to serve as private Soldiers, where they had been formerly Generals. The Application to the Governor, &c. for Commissions, preserves the Prerogative, at the same time that these frequent Elections secure the Liberty of the People. And what can give more Spirit and martial Vigour to an Army of Freemen, than to be led by those of whom they have the best Opinion?


Remarks on Article IV.
If it is reasonable for the People to chuse those Officers who are immediately over them, it is no less so for the Officers themselves to chuse their immediate Superiors. The whole Choice, indeed, may, in one Sense, be said to be in the People, as it takes its Rise from them. Without some general Regulations for uniting our Force, or such Part of it as may be requisite, our general arming would be to little Purpose. And as every Neighbourhood would be glad of Assistance if attacked, so it ought to be willing to give Assistance where it is needed. The great Number of Horses in this Province are in this Respect a vast Advantage; for tho’ perhaps we may not form Regiments of Horse, yet those who are to fight on Foot, may, by their Means, be suddenly assembled in great Numbers where wanted, even from very distant Places. The Romans, in sudden Expeditions, sometimes put two Men to a Horse. One on Foot was greatly assisted in his March by holding on the Horse’s Mane, while the other rid; and they alternately relieved each other. The modern Horsemen, on the like Occasions, sometimes take up each a Foot Soldier behind them.


Remarks on Article V.
Those who from their Years or Infirmity of Body, are not able to undergo the military Exercises, would do well, notwithstanding, to attend the Meetings of the Companies, and observe what the others do, that they may not on Occasion be wholly at a Loss: Their Presence and Approbation may encourage younger Men; and the gravest and wisest among us need not be ashamed to countenance Exercises so manifestly tending to the publick Good. The Number of Meetings for Exercise is limited to four in one Year, that People may not be called too often from their Business. 4 Exercisings in a Year are sufficient to keep what we have learnt in Memory; but more frequent Meetings may be necessary at first, till we are become expert in the Discipline. On any Emergency, that is, on an actual Invasion by our Enemies, we agree to assemble on the Governor’s Call; but when ’tis known that we are all prepared, well armed and disciplined, &c. there is Reason to hope such an Emergency may never happen. That there should be Meetings of Regiments, as well as of particular Companies, is necessary, there being Parts of the military Discipline best learnt when great Bodies are together: The 3d Monday in August is chosen for these Meetings, as a Time of most Leisure, being after Harvest, the Days of a middling Length, and the Heats chiefly over. To make these Meetings more entertaining and useful, Prizes may be set up for the best Marksmen, and others most expert in any of the martial Exercises.


Remarks on Article VI.
There are a Number of Regulations necessary to be made, which could not well be particulariz’d in these Articles; and which, as Circumstances change, may often want Amendment or Alteration. To form these Regulations, this Article provides a Military Council, to be compos’d of prudent, good and able Men. The old and wise, unfit for personal Duty, may here be of Service; many being good at contriving, that are not so fit to put what is contriv’d, in Execution, as younger and more vigorous Spirits. This General Military Council is the Common-Band that unites all Parts of the whole Association in one Body. The Regulations they shall make, we promise to observe as Laws; and it will behove our Lawgivers to see that they are reasonable Ones, since, by the subsequent Article, they cannot annex any Penalty to the Breach of them. But however that be, it will certainly be reasonable to observe them till repealed or altered.


Remarks on Article VII.
A Militia of Freemen, ought not to be subject to any corporal Penalties. In worthy Minds, the Principles of Reason, Duty and Honour, work more strongly than the Fears of Punishment. The Military Council therefore is not impowered to appoint any such, nor yet even pecuniary Mulcts or Fines; that it may clearly appear we act only on the most honourable Motives. If the Persons who compose the several Companies should think fit (as Juries sometimes do) to make a temporary Agreement, to pay little Fines when they do not appear in good Time, or the like, to be apply’d to the Purchasing of Drums, Colours, &c. or to be given in Prizes, or to refresh their weary Spirits after Exercise; they are not hereby restrain’d from doing so, but left to their Liberty.


Remarks on Article VIII.
This Article, as well as several of the others, expresses a dutiful Regard to the Government we are under. As to the Continuance of the Association, ’tis certainly necessary no longer than the War continues; and ’tis heartily to be wish’d, that a safe and honourable Peace may the very next Year render it useless.
’Tis hoped this whole Affair will be conducted with good Order and Sobriety, and that no ill-natured Reflections, no Injuries or Insults will be offered our peaceable Friends, Neighbours and Fellow-subjects, who, from their religious Scruples, cannot allow themselves to join us. Such Proceedings tending rather to give them an Aversion to the proper Method of Defence, than to engage them to unite in it.

